Name: Commission Regulation (EC) No 3060/94 of 15 December 1994 fixing the quotas applying to imports into Spain of beef and veal products from third countries
 Type: Regulation
 Subject Matter: cooperation policy;  international trade;  Europe;  means of agricultural production;  agricultural activity
 Date Published: nan

 No L 323/18 Official Journal of the European Communities 16 . 12. 94 COMMISSION REGULATION (EC) No 3060/94 of 15 December 1994 fixing the quotas applying to imports into Spain of beef and veal products from third countries Whereas, in order to reflect changes in the indicative ceilings for imports from the rest of the Community, the quota of live animals which may be imported from third countries must be substantially increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down rules for the application of quantitative restrictions on imports into Spain of certain agricultural products from third countries (*), as amended by Commission Regulation (EEC) No 3296/88 (2), and in particular Articles 1 (3) and 3 thereof, Whereas, pursuant to Article 77 of the Act of Accession, Spain may, until 31 December 1985, apply quantitative restrictions on imports from third countries ; whereas the said restrictions concern products which are subject to the supplementary trade mechanism in the case of beef and veal ; whereas the initial quotas in volume were fixed in respect of each product or group of products by Commis ­ sion Regulation (EEC) No 1870/86 (3) ; Whereas Commission Regulation (EEC) No 3831 /92 of 28 December 1992 amending Regulation (EEC) No 816/89 establishing the list of products subject to the supplementary trade mechanism in the fruit and vegeta ­ bles sector and determining the products which, in the case of deliveries to Spain, remain subject to that mecha ­ nism, restricts to live bovine animals the application of the STM in the beef and veal sector (4) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The quotas for 1995 applying to imports into Spain of beef and veal products from third countries, referred to in Annex III to Regulation (EEC) No 491 /86 under the supplementary trade mechanism, are fixed in the Annex to this -Regulation . 2. Articles 2 and 3 of Regulation (EEC) No 1870/86 shall remain applicable. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1994. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 54, 1 . 3 . 1986, p. 25. 0 OJ No L 293, 27. 10. 1988 , p. 7. (3) OJ No L 162, 18. 6 . 1986, p. 16. (4) OJ No L 387, 31 . 12. 1992, p. 47. 16. 12. 94 Official Journal of the European Communities No L 323/ 19 ANNEX Quotas 1995Group CN code Description 1 0102 90 Live animals of the bovine species other than pure-bred breeding animals and animals for bullfights (head) 6 000